DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 6, 2021, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 15 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
 	Claim 15 claims a computer program product comprising a computer readable storage medium, which the specification does not positively limit to be statutory subject matter, e.g., it does not explicitly exclude transitory computer-readable media. Therefore, said claim is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media". In this instance, the statement "computer program product comprising a computer readable storage medium,” broadly interpreted, may include transitory computer-readable media, e.g., volatile memory, or a modulated data signal, which does not fall under statutory subject matter.  
 	An amendment to these claims adding --non-transitory-- before “a computer readable storage medium” would overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al., US 20210076275 A1, hereinafter “Yiu,” in view of Li, US 11432181 B2, hereinafter “Li.”
Consider claim 1. Yiu discloses:
a method of relaxing frequency measurement by a terminal in a wireless communication system (see paragraph [0254]: FIG. 9 shows a flow 900 for a method to be performed at a NR UE. At operation 902, the flow includes decoding a broadcast system information block (SIB) message from a NR Node B (gNB), the SIB including UE configuration information including an indication of one or more conditions to trigger a relaxation of radio resource management (RRM) measurements by the UE in cell selection or reselection...), the method comprising: 
receiving, from a base station, system information comprising configuration information associated with frequency measurement and configuration information associated with relaxed frequency measurement (see paragraph [0259]: Example 1 includes an apparatus of a user equipment (UE), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry; and one or more processors coupled to the RF circuitry interface, the one or more processors to: decode a broadcast system information block (SIB) message from a NR Node B (gNB), the SIB including UE configuration information including an indication of one or more conditions to trigger a relaxation of radio resource management (RRM) measurements by the UE in cell selection or reselection, the one or more conditions including at least one of a mobility state of the UE and a location of the UE in a cell of the RAN node; configure the UE based on the configuration information; determine that the one or more conditions are satisfied; and relax RRM measurements by the UE based on determining that the one or more conditions are satisfied), the configuration information comprising at least one of information associated with a criterion for the terminal with low mobility (low mobility criterion) or information associated with a criterion for the terminal not at cell edge (not at cell edge criterion) (see paragraphs [0215]-[0218]: The “UE Power Saving in NR” Work Item (WI) in 3GPP Release 16 (NR) (Rel-16) denoted by RP-191607, from June 2019, has the following related objectives as excerpted below:  Specify network-configured mechanism to relax intra and inter-frequency RRM measurement for neighbor cells for RRC_IDLE/INACTIVE with minimal mobility performance impacts [RAN2/4] a) Specify RRM measurement relaxation by allowing measurements with longer intervals, and/or by reducing the number of cells/carriers to be measured [RAN4/2] b) Define triggering criteria for the UE to move between relaxed and normal RRM measurements, that considers at least if UE is not at cell edge, or if UE is stationary or with low mobility [RAN2/4]); 
identifying whether at least one of the low mobility criterion or the not at cell edge criterion is fulfilled (see paragraph [0222]: Measurement relaxation criteria can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge); see paragraph [0261] and [0262]: Example 3 includes the subject matter of Example 1, and optionally, wherein the UE's location in a cell of the RAN node corresponds to an indication as to whether the UE is at a cell edge of the cell. Example 4 includes the subject matter of Example 1, and optionally, wherein the mobility state of the UE corresponds to an indication as to whether the UE is in a low mobility state); and 
determining whether to perform frequency measurement based on the identifying (see paragraph [0270]: Example 12 includes one or more non-transitory computer-readable media comprising instructions to cause an apparatus of a New Radio (NR) user equipment (UE), upon execution of the instructions by one or more processors of the apparatus, to perform operations including: decoding a broadcast system information block (SIB) message from a radio access network node (RAN node), the SIB including UE configuration information including an indication of one or more conditions to trigger a relaxation of radio resource management (RRM) measurements by the UE in cell selection or reselection, the one or more conditions including at least one of a mobility state of the UE and a location of the UE in a cell of the RAN node; configuring the UE based on the configuration information; determining that the one or more conditions are satisfied; and relaxing RRM measurements by the UE based on determining that the one or more conditions are satisfied), 
wherein the first configuration information comprises at least one of: a threshold value S.sub.IntraSearchP for a cell selection receive level value (Srxlev) for an intra-frequency (see paragraphs [0178]- [0181]: When evaluating Srxlev and Squal of non-serving cells for reselection purposes, the UE shall use parameters provided by the serving cell. Following rules are used by the UE to limit needed measurements: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements.), 
a threshold value S.sub.IntraSearchQ for a cell selection quality value (Squal) for the intra-frequency (see paragraphs [0179]- [0181]: Following rules are used by the UE to limit needed measurements: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements), 
a threshold value S.sub.nonIntraSearchP for the Srxlev for an inter-frequency or an inter-radio access technology (inter-RAT) frequency, or a threshold value S.sub.nonIntraSearchQ for the Squal for the inter-frequency or the inter-RAT frequency (see paragraph [0185]: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo), and 
wherein the first information associated with the low mobility criterion comprises a threshold value S.sub.SearchDeltaP (see paragraph [0196]: The relaxed monitoring criterion is fulfilled when: (Srxlev.sub.Ref−Srxlev)<S.sub.SearchDeltaP) for variation of the Srxlev and information of an evaluation time period T.sub.SearchDeltaP (see paragraphs [0243]- [0246]: After selecting or reselecting a new cell, or If (Srxlev−Srxlev.sub.Ref)>0, or If the relaxed monitoring criterion has not been met for T.sub.SearchDeltaP and Srxlev>SrxLev.sub.minthresh: the UE shall set the value of Srxlev.sub.Ref to the current Srxlev value of the serving cell; T.sub.searchDeltaP=5 minutes).	
But Yiu is silent regarding a first and a second configuration information. 
Li, however, in related art, discloses first and second configuration informations (see column 1 lines 48-57... and column 7 lines 65-67: According to a first aspect, a method for measurement relaxation is provided, including: receiving, by User Equipment (UE), first information indicating that measurement relaxation on a high priority frequency is allowed; performing, by the UE, measurement relaxation on the high priority frequency according to the first information... The method of clause 14, wherein the S.sub.SearchDeltaP is a cell reselection parameter in second system information broadcast from the network side device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Li’s teachings in relation to the claimed invention, thus providing means so that power of the UE can be saved by relaxing the RRM measurement, when one or more measurement relaxation criteria are satisfied, for example, the UE is in low mobility and/or not at the cell edge, as discussed by Li (see column 1 lines 36-40).
Consider claim 2. Yiu in view of Li teaches claim 1; and Li further suggests wherein the second information associated with the not at cell edge criterion comprises at least one of a threshold value S.sub.SearchThresholdP for the Srxlev for relaxed frequency measurement or a threshold value S.sub.SearchThresholdQ for the Squal for relaxed frequency measurement, wherein the S.sub.SearchThresholdP is less than or equal to the S.sub.IntraSearchP and the S.sub.nonIntraSearchP, and wherein the S.sub.SearchThresholdQ is less than or equal to the S.sub.IntrasearchQ and the S.sub.nonIntraSearchQ (see column 2 lines 63-67 through column 3 lines 1-22: For a low mobility UE, LTE measurement relaxation may be used as baseline, which can be summarized as follows: If the UE supports relaxed monitoring/measurement and a parameter S.sub.SearchDeltaP is present in system information such as a SIB3 (System Information Block 3), the UE may further limit the needed measurements in an RRC_IDLE (Radio Resource Control Idle) state, even when the RSRP of the serving cell is below S-thresholds. The UE may choose not to perform intra-frequency or inter-frequency measurement for up to 24 hours, when a relaxed measurement criterion, i.e., (Srxlev.sub.Ref−Srxlev)<S.sub.SearchDeltaP for a period of T.sub.SearchDeltaP, is fulfilled. See column 4 lines 17-34: Optionally, in some implementations, the relaxed measurement criterion is fulfilled for a period, which means that a relaxed measurement criterion, i.e., (Srxlev.sub.Ref−Srxlev)<S.sub.SearchDeltaP for a period of T.sub.SearchDeltaP, is fulfilled. As we all know, this relaxed measurement criterion may be a low mobility criterion for the UE, wherein Srxlev is a cell selection received level value of the serving cell of the UE (in this case it refers to a current Srxlev, or called as Srxlev.sub.current); Srxlev.sub.Ref is a reference Srxlev value of the serving cell, and S.sub.SearchDeltaP is a threshold on Srxlev variation for measurement relaxation; T.sub.SearchDeltaP is a cell reselection parameter for specifying the Srxlev threshold for relaxed measurement, which is described in detailed in TS 38.304 5.2.4.9.1. As we all know, the Srxlev may be based on an RSRP, i.e., Srxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffset)−P.sub.compensation−Qoffset.sub.temp, where Q.sub.rxlevmeas is measured cell rx level value (RSRP), described in detailed in TS 38.304 5.2.4.9.1.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Li’s teachings in relation to the claimed invention, thus providing means so that power of the UE can be saved by relaxing the RRM measurement, when one or more measurement relaxation criteria are satisfied, for example, the UE is in low mobility and/or not at the cell edge, as discussed by Li (see column 1 lines 36-40).
Consider claim 3. Yiu in view of Li teaches claim 1; and Yiu further suggests wherein the determining of whether to perform frequency measurement based on the identifying comprises determining not to perform frequency measurement for measurements of intra-frequency, new radio (NR) inter-frequencies configured with equal or lower priority than a frequency of a serving cell of the terminal, and inter-RAT frequency cells configured with equal or lower priority than the frequency of a serving cell of the terminal, in case that the low mobility criterion is fulfilled for the time period T.sub.SearchDeltaP and the not cell edge criterion is fulfilled (see paragrasph [0184]- [0185]: For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. [0186] Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10]).
Consider claim 4. Yiu in view of Li teaches claim 1; and Yiu further suggests wherein the determining of whether to perform frequency measurement based on the identifying comprises determining not to perform frequency measurement for measurements of new radio (NR) inter-frequencies and inter-RAT frequency cells configured with higher priority than a frequency of a serving cell of the terminal, in case that the low mobility criterion is fulfilled for the time period T.sub.SearchDeltaP, the not cell edge criterion is fulfilled, and an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed is configured by the second configuration information (see paragraphs [0180]-[0186]: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements. The UE shall apply the following rules for E-UTRAN inter-frequencies and inter-RAT frequencies which are indicated in system information and for which the UE has priority provided as defined in 5.2.4.1: For an E-UTRAN inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current E-UTRA frequency the UE shall perform measurements of higher priority E-UTRAN inter-frequency or inter-RAT frequencies according to TS 36.133 [10]. For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10]).
Consider claim 5. Yiu in view of Li teaches claim 1; and Yiu further suggests wherein the determining of whether to perform frequency measurement based on the identifying comprises determining not to perform frequency measurement for measurements of new radio (NR) inter-frequencies and inter-RAT frequency cells configured with higher priority than a frequency of a serving cell of the terminal, in case that the following conditions are satisfied: the first information associated with the low mobility criterion is included and the second information associated with the not at cell edge criterion is not included in the second configuration information, an Srxlev of the serving cell of the terminal is greater than the S.sub.nonIntraSearchP and an Squal of the serving cell is greater than the S.sub.nonIntraSearchQ, the low mobility criterion is fulfilled, and an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed is configured by the second configuration information (see paragraphs [0180]-[0186]: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements. The UE shall apply the following rules for E-UTRAN inter-frequencies and inter-RAT frequencies which are indicated in system information and for which the UE has priority provided as defined in 5.2.4.1: For an E-UTRAN inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current E-UTRA frequency the UE shall perform measurements of higher priority E-UTRAN inter-frequency or inter-RAT frequencies according to TS 36.133 [10]. For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10]).
Consider claim 7. Yiu in view of Li teaches claim 2; and Yiu further suggests wherein the not at cell edge criterion includes an Srxlev of a serving cell of the terminal being greater than the S.sub.SearchThresholdP and that in case that the S.sub.SearchThresholdQ is included in the second configuration associated with the not at cell edge criterion, an Squal of the serving cell is greater than the S.sub.searchThresholdQ (see paragraph [0241]: A new parameter SrxLev.sub.minthresh may be considered (e.g. when staying in a cell edge without cell (re) selection) to guarantee that the reference value to serving cell Srxlev meets the following new criteria “Srxlev>SrxLev.sub.minthresh”).
Claim 8 claims a terminal for performing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 9. Yiu in view of Li teaches claim 8; and Li further suggests wherein the second information associated with the not at cell edge criterion comprises at least one of a threshold value S.sub.SearchThresholdP for the Srxlev for relaxed frequency measurement or a threshold value S.sub.SearchThresholdQ for the Squal for relaxed frequency measurement, wherein the S.sub.SearchThresholdP is less than or equal to the S.sub.IntraSearchP and the S.sub.nonIntraSearchP, and wherein the S.sub.SearchThresholdQ is less than or equal to the S.sub.IntrasearchQ and the S.sub.nonIntraSearchQ (see column 2 lines 63-67 through column 3 lines 1-22: For a low mobility UE, LTE measurement relaxation may be used as baseline, which can be summarized as follows: If the UE supports relaxed monitoring/measurement and a parameter S.sub.SearchDeltaP is present in system information such as a SIB3 (System Information Block 3), the UE may further limit the needed measurements in an RRC_IDLE (Radio Resource Control Idle) state, even when the RSRP of the serving cell is below S-thresholds. The UE may choose not to perform intra-frequency or inter-frequency measurement for up to 24 hours, when a relaxed measurement criterion, i.e., (Srxlev.sub.Ref−Srxlev)<S.sub.SearchDeltaP for a period of T.sub.SearchDeltaP, is fulfilled. See column 4 lines 17-34: Optionally, in some implementations, the relaxed measurement criterion is fulfilled for a period, which means that a relaxed measurement criterion, i.e., (Srxlev.sub.Ref−Srxlev)<S.sub.SearchDeltaP for a period of T.sub.SearchDeltaP, is fulfilled. As we all know, this relaxed measurement criterion may be a low mobility criterion for the UE, wherein Srxlev is a cell selection received level value of the serving cell of the UE (in this case it refers to a current Srxlev, or called as Srxlev.sub.current); Srxlev.sub.Ref is a reference Srxlev value of the serving cell, and S.sub.SearchDeltaP is a threshold on Srxlev variation for measurement relaxation; T.sub.SearchDeltaP is a cell reselection parameter for specifying the Srxlev threshold for relaxed measurement, which is described in detailed in TS 38.304 5.2.4.9.1. As we all know, the Srxlev may be based on an RSRP, i.e., Srxlev=Q.sub.rxlevmeas−(Q.sub.rxlevmin+Q.sub.rxlevminoffset)−P.sub.compensation−Qoffset.sub.temp, where Q.sub.rxlevmeas is measured cell rx level value (RSRP), described in detailed in TS 38.304 5.2.4.9.1.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Li’s teachings in relation to the claimed invention, thus providing means so that power of the UE can be saved by relaxing the RRM measurement, when one or more measurement relaxation criteria are satisfied, for example, the UE is in low mobility and/or not at the cell edge, as discussed by Li (see column 1 lines 36-40).
Consider claim 10. Yiu in view of Li teaches claim 8; and Yiu further suggests wherein the at least one processor is further configured to determine not to perform frequency measurement for measurements of intra-frequency, new radio (NR) inter-frequencies configured with equal or lower priority than a frequency of a serving cell of the terminal, and inter-RAT frequency cells configured with equal or lower priority than the frequency of a serving cell of the terminal, in case that the low mobility criterion is fulfilled for the time period T.sub.SearchDeltaP and the not cell edge criterion is fulfilled (see paragrasph [0184]- [0185]: For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. [0186] Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10].).
Consider claim 11. Yiu in view of Li teaches claim 8; and Yiu further suggests wherein the at least one processor is further configured to determine not to perform frequency measurement for measurements of new radio (NR) inter-frequencies and inter-RAT frequency cells configured with higher priority than a frequency of a serving cell of the terminal, in case that the low mobility criterion is fulfilled for the time period T.sub.SearchDeltaP, the not cell edge criterion is fulfilled, and an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed is configured by the second configuration information (see paragraphs [0180]-[0186]: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements. The UE shall apply the following rules for E-UTRAN inter-frequencies and inter-RAT frequencies which are indicated in system information and for which the UE has priority provided as defined in 5.2.4.1: For an E-UTRAN inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current E-UTRA frequency the UE shall perform measurements of higher priority E-UTRAN inter-frequency or inter-RAT frequencies according to TS 36.133 [10]. For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10]).
Consider claim 12. Yiu in view of Li teaches claim 8; and Yiu further suggests wherein the at least one processor is further configured to determine not to perform frequency measurement for measurements of new radio (NR) inter-frequencies and inter-RAT frequency cells configured with higher priority than a frequency of a serving cell of the terminal, in case that the following conditions are satisfied: the first information associated with the low mobility criterion is included and the second information associated with the not at cell edge criterion is not included in the second configuration information, an Srxlev of the serving cell of the terminal is greater than the S.sub.nonIntraSearchP and an Squal of the serving cell is greater than the S.sub.nonIntraSearchQ, the low mobility criterion is fulfilled, and an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed is configured by the second configuration information (see paragraphs [0180]-[0186]: If the serving cell fulfils Srxlev>S.sub.IntraSearchP and Squal>S.sub.IntraSearchQ, the UE may choose not to perform intra-frequency measurements. Otherwise, the UE shall perform intra-frequency measurements. The UE shall apply the following rules for E-UTRAN inter-frequencies and inter-RAT frequencies which are indicated in system information and for which the UE has priority provided as defined in 5.2.4.1: For an E-UTRAN inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current E-UTRA frequency the UE shall perform measurements of higher priority E-UTRAN inter-frequency or inter-RAT frequencies according to TS 36.133 [10]. For an E-UTRAN inter-frequency with an equal or lower reselection priority than the reselection priority of the current E-UTRA frequency and for inter-RAT frequency with lower reselection priority than the reselection priority of the current E-UTRAN frequency: If the serving cell fulfils Srxlev>S.sub.nonIntraSearchP and Squal>S.sub.nonIntraSearchQ, the UE may choose not to perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority unless the UE is triggered to measure an E-UTRAN inter-frequency which is configured with redistributionInterFreqInfo. Otherwise, the UE shall perform measurements of E-UTRAN inter-frequencies or inter-RAT frequency cells of equal or lower priority according to TS 36.133 [10]).
Consider claim 14. Yiu in view of Li teaches claim 9; and Yiu further suggests wherein the not at cell edge criterion includes an Srxlev of a serving cell of the terminal being greater than the S.sub.SearchThresholdP and that in case that the S.sub.SearchThresholdQ is included in the second configuration associated with the not at cell edge criterion, an Squal of the serving cell is greater than the S.sub.searchThreshowQ (see paragraph [0241]: A new parameter SrxLev.sub.minthresh may be considered (e.g. when staying in a cell edge without cell (re) selection) to guarantee that the reference value to serving cell Srxlev meets the following new criteria “Srxlev>SrxLev.sub.minthresh”).
Claim 15 claims a computer program product for executing the method of claim 1; therefore, similar rejection rationale applies.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al., US 20210076275 A1, hereinafter “Yiu,” in view of Li, US 11432181 B2, hereinafter “Li,” as applied to claims 1 and 8, further in view of Kumar et al., US 20210007025 A1, hereinafter “Kumar.”
Consider claim 6. Yiu in view of Li teaches claim 1, but is silent regarding wherein the low mobility criterion includes a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (Srxlev.sub.Ref) of the serving cell is less than the S.sub.SearchDeltaP, and wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference Srxlev.sub.Ref of the serving cell, or at least one criterion of the low mobility criterion or the not cell edge criterion is not fulfilled for the time period T.sub.SearchDeltaP. 
Kumar, in related art, suggests wherein the low mobility criterion includes a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (Srxlev.sub.Ref) of the serving cell is less than the S.sub.SearchDeltaP, and wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference Srxlev.sub.Ref of the serving cell, or at least one criterion of the low mobility criterion or the not cell edge criterion is not fulfilled for the time period T.sub.SearchDeltaP (see paragraph [0076]: ...As an illustration, assume the measurement delay offsets include Mdelayoffset and the cell selection value is Srxlev both expressed in dBM. If Mdelayoffset is negative, then Srxlev may be modified by subtracting Mdelayoffset from Srxlev to raise Srxlev after modification...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kumar’s teachings in relation to the claimed invention, thus providing means for maximizing preferred RAT (e.g., NR) connectivity, for which it would be desirable to delay triggering cell reselection to the extent possible when the UE is already connected (i.e., is camped on) to a preferred RAT connectivity capable cell (e.g., NR cell, ENDC LTE cell), as discussed by Kumar therein).
Consider claim 13. Yiu in view of Li teaches claim 8, but is silent regarding wherein the low mobility criterion includes a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the S.sub.SearchDeltaP, and wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference Srxlev.sub.Ref of the serving cell, or at least one criterion of the low mobility criterion or the not cell edge criterion is not fulfilled for the time period T.sub.SearchDeltaP. 
Kumar, in related art, suggests wherein the low mobility criterion includes a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the S.sub.SearchDeltaP, and wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference Srxlev.sub.Ref of the serving cell, or at least one criterion of the low mobility criterion or the not cell edge criterion is not fulfilled for the time period T.sub.SearchDeltaP (see paragraph [0076]: ...As an illustration, assume the measurement delay offsets include Mdelayoffset and the cell selection value is Srxlev both expressed in dBM. If Mdelayoffset is negative, then Srxlev may be modified by subtracting Mdelayoffset from Srxlev to raise Srxlev after modification...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kumar’s teachings in relation to the claimed invention, thus providing means for maximizing preferred RAT (e.g., NR) connectivity, for which it would be desirable to delay triggering cell reselection to the extent possible when the UE is already connected (i.e., is camped on) to a preferred RAT connectivity capable cell (e.g., NR cell, ENDC LTE cell), as discussed by Kumar therein).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., configuring conditions for radio resource management measurement relaxation in New Radio network.
US 20220232471 A1	US 20210105649 A1	US 20220095134 A1
US 20220030455 A1	US 20220007225 A1	US 20210105649 A1
US 20210068027 A1	US 20200314868 A1	US 20190320490 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 1, 2022